Citation Nr: 1118967	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-50 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of the reduction of benefits due to incarceration from January 13 to 15, 1990.

2.  The propriety of the reduction of benefits due to incarceration from January 16, 1990, until March 9, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from April to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to waiver of recovery of any indebtedness created due to the reduction of benefits due to incarceration during the period from January 13, 1990, until March 9, 2008, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran only has one service-connected disability, an inactive duodenal ulcer, rated as 10 percent disabling.

2.  On January 13, 1990, the appellant was incarcerated at a state penal institution following conviction of a felony offense but had not incarcerated for 60 days since his incarceration at that facility began on November 17, 1989.

3.  As of January 16, 1990, the claimant had been incarcerated following conviction of a felony offense for over 60 days.

4.  The Veteran was released from his first period of incarceration on September 5, 1993, but VA did not learn of his release until January 13, 2009.

5.  Effective October 25, 1997, the appellant had been incarcerated for over 60 days since his second period of incarceration began on August 26, 1997 for a felony conviction.

6.  The claimant was released from his second period of incarceration on November 12, 2000, but VA did not learn of his release until January 13, 2009.

7.  Effective April 20, 2004, the Veteran had been incarcerated for over 60 days since his third period of incarceration began on February 20, 2004 for a felony conviction.

8.  The appellant was released from his third period of incarceration on August 3, 2006, but VA did not learn of his release until March 10, 2008.


CONCLUSIONS OF LAW

1.  The reduction of compensation benefits for the period of incarceration from January 13 to 15, 1990, was not proper.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. § 3.665 (2010).

2.  The reduction of compensation benefits for the period of incarceration from January 16, 1990, to March 9, 2008, was proper. 38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, provide notice of the information and evidence that VA will seek to provide, and provide notice of the information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

The Board notes that, inasmuch as 38 U.S.C.A. § 5103(a) requires VA to notify the appellant of any information or evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application, that provision is not applicable to the instant claim.  The same is true with respect to the requirement in 38 U.S.C.A. § 5103(a) that VA advise the Veteran of what evidence he is responsible for obtaining and what evidence VA will obtain on his behalf.  The RO provided the claimant in November 2008 and January 2009 with the notice required by 38 C.F.R. § 3.105(h) (2010) prior to implementing a retroactive reduction of benefits.  Specifically, the RO advised the Veteran that VA proposed to retroactively reduce his compensation payments to the one-half of the 10 percent level for the period from January 13, 1990, until March 9, 2008, based on his periods of incarceration at penal institutions beginning November 17, 1989.  The RO advised the appellant of the provisions of 38 C.F.R. § 3.665, and explained that January 13, 1990, represented the 61st day of his first period of incarceration.  The claimant was advised that he had 60 days in which to present any additional information.  The Veteran responded in May 2009 by providing information concerning the dates of his release from his three periods of incarceration.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim as warranted by law.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).

With respect to VA's duty to assist the appellant, the Board is unaware of any pertinent outstanding information or evidence to obtain.  The Veteran does not dispute that he was incarcerated from November 1989 to September 1993, from August 1997 to November 2000, and from February 2004 to August 2006 in penal facilities, or that the incarcerations commenced after felony convictions.

The record contains a statement from the Oklahoma Department of Corrections, and reports of contacts with that office and a local sheriff's office as to the dates of the convictions and the nature of the second two offenses, i.e., verification that the convictions were for felony offenses, and the dates of incarcerations following convictions.  As to the first felony offense, the Veteran was convicted of that crime in November 1989.  There is no evidence that any crime for which the appellant was convicted was not a felony, nor has the appellant alleged otherwise.  

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

The provisions of 38 U.S.C.A. § 5313 and 38 C.F.R.§ 3.665 create a framework for determining when VA compensation benefits should be withheld from individuals who are otherwise entitled to such benefits.  In pertinent part, the statute directs that compensation benefits shall not be paid in the case of a veteran with a service-connected disorder rated at 10 percent disabling in an amount exceeding the one-half of the rate established in 38 U.S.C.A. § 1114(a) to any person who is incarcerated in a Federal, state, or local penal institution for a period in excess of sixty days for conviction of a felony offense.

In order for the statutory limitation to take effect and invoke withholding of compensation benefits, four prerequisites must be established: 1) incarceration, 2) in a Federal, state, or local penal institution, 3) in excess of 60 days, 4) for conviction of a felony offense. VAOPGPREC 10-2001, 66 Fed. Reg. 33,313 (2001).

Under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b), a disability which has been continuously rated at or above any evaluation of disability for twenty or more years for compensation purposes shall not thereafter be rated at less than such evaluation.

Pursuant to 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665, VA is required to reduce his VA compensation payments to the one-half of 10 percent rate (under 38 U.S.C.A. § 1114(a)) from the 61st day of incarceration until the date of his release if VA receives notice of release within one year following release.  Otherwise, the award shall be resumed the date of receipt of notice of release.  38 C.F.R. § 3.665(i).  

Analysis

The Veteran only has one service-connected disability, an inactive duodenal ulcer, rated as 10 percent disabling.

As for the Veteran's first period of incarceration, he was convicted of a felony offense on November 13, 1989.  He was incarcerated at a state penal facility starting on November 17, 1989.  While it is possible that he was held a local penal institution between November 13, and 17, 1989, prior to being incarcerated at a state penal facility, there is no evidence from the Oklahoma Department of Corrections or a local sheriff's office showing that he indeed was.  Therefore, his incarceration for a felony offense started on November 17, 1989, and the 61st day of his incarceration was January 16, 1990, and not January  13, 1990.  

The Veteran was released from his first period of incarceration on September 5, 1993, but the RO did not learn of his release until January 13, 2009, the date of receipt of a document from the Oklahoma Department of Corrections reporting his entire sentencing history.  Thus, even though the appellant was not incarcerated for a felony offense from September 6, 1993, to August 25, 1997, as he essentially alleges, his award cannot be resumed for that period because VA did not receive notice within one year of his release on September 5, 1993.  38 C.F.R. § 3.665(i).

Turning to his second period of incarceration, on August 13, 1997, the Veteran was convicted of another felony offense, and was incarcerated at a state penal facility starting on August 26, 1997.  There is no evidence of record that he was held at a local penal institution between August 13, and 26, 1997.  As of October 25, 1997, the Veteran had been incarcerated for over 60 days since his second period of incarceration began on August 26, 1997 for a felony conviction.  The appellant was released from his second period of incarceration on November 12, 2000, but VA did not learn of his release until January 13, 2009, the date of receipt of a document from the Oklahoma Department of Corrections reporting his entire sentencing history.  Therefore, even though the claimant was not incarcerated for a felony offense from November 13, 2000 to February 19, 2004, as he essentially alleges, his award cannot be resumed for that period because VA did not receive notice within one year of his release on November 12, 2000.  Id.

With regard to his third period of incarceration, there is conflicting evidence on when he was convicted of the felony.  The January 2009 document from the Oklahoma Department of Corrections indicates that the conviction occurred on December 29, 2003, whereas 2008 reports of contact with the Oklahoma Department of Corrections and the Tulsa County Sheriff's Office reflect that the conviction occurred on February 20, 2004.  The Board finds that the evidence shows that the conviction occurred on February 20, 2004.  

As of April 20, 2004, the claimant had been incarcerated for over 60 days since his third period of incarceration began on February 20, 2004 following a conviction for a third felony offense.  The Veteran was released from his third period of incarceration in early August 2006, but VA did not learn of his release until March 10, 2008, the date of a VA and Social Security Administration state prisoner computer match record.  Hence, even though the claimant was not incarcerated for a felony offense since early August  2006, as he essentially alleges, his award cannot be resumed for the period from early August to March 9, 2008, because VA did not receive notice within one year of his August 2006 release.  Id.

Therefore, the Veteran was entitled no more than a one-half of 10 percent rate of compensation effective the 61st day of his first period of incarceration, or January 16, 1990.  As such, the reduction of the veteran's VA compensation benefits for his period of incarceration from January 16, 1990, to March 9, 2008, was proper.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.665.

The Veteran argues that his compensation should be restored because he is indigent.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Finally, the Veteran argues that the reduction of his compensation is unconstitutional under the Due Process and the Equal Protection Clauses of the Fourteenth Amendment to the U.S. Constitution, and is cruel and unusual punishment under the Eighth Amendment to the U.S. Constitution.  The provisions of 38 U.S.C.A. § 5313 are, however, clear on their face and they do not address the situation raised by the Veteran.  Hence, his argument amounts to a challenge of the constitutionality of that statute.  The Board, however, as an administrative body, does not address constitutional arguments.  Johnson v. Robison, 415 U.S. 361, 368 (1974).

The reduction of compensation benefits for the two day period of incarceration between January 13 and 15, 1990, was not proper.  To that limited extent, the appeal is granted.  In reaching the determination regarding reduction of benefits effective January 16, 1990, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  For reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for restoration of compensation benefits from January 16, 1990, to March 9, 2008.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The reduction of the veteran's VA compensation benefits for his period of incarceration from January 16, 1990, to March 9, 2008, was proper.


ORDER

The reduction of VA compensation benefits for the two day period from January 13 to 15, 1990, was not proper.


The reduction of VA compensation benefits for his period of incarceration from January 16, 1990, to March 9, 2008, was proper.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


